               Case 2:21-mj-00358-EJY Document 2 Filed 08/25/21 Page 1 of 2




 1   CHRISTOPHER CHIOU
     Acting United States Attorney
 2   District of Nevada
     Nevada Bar Number 14853
 3   ALLISON REESE
     Assistant United States Attorney
 4   Nevada Bar Number 13977
     501 Las Vegas Boulevard South, Suite 1100
 5   Las Vegas, Nevada 89101
     (702) 388-6336 / Fax: (702) 388-5087
 6   Allison.Reese@usdoj.gov
     Representing the United States of America
 7
                                  UNITED STATES DISTRICT COURT
 8                                     DISTRICT OF NEVADA

 9   IN APPLICATION OF THE UNITED
     STATES OF AMERICA FOR AN                                  Case No. 2:21-mj-00358-EJY
10   ORDER AUTHORIZING THE
     INSTALLATION AND USE OF PEN                               GOVERNMENT’S MOTION TO
11   REGISTER AND TRAP AND TRACE                               UNSEAL CASE
     DEVICE FOR +17025832913
12

13          The United States of America, by and through its attorneys, CHRISTOPHER CHIOU,

14   Acting United States Attorney, and Allison Reese, Assistant United States Attorney, and respectfully

15   moves this Court for an Order to UNSEAL the instant case.

16   DATED: August 24, 2021.

17                                             Respectfully,

18                                             CHRISTOPHER CHIOU
                                               Acting United States Attorney
19

20                                             ______________________________
                                               ALLISON REESE
21                                             Assistant United States Attorney

22

23

24
             Case 2:21-mj-00358-EJY Document 2 Filed 08/25/21 Page 2 of 2




 1                            UNITED STATES DISTRICT COURT
                                   DISTRICT OF NEVADA
 2
     IN APPLICATION OF THE UNITED
 3
     STATES OF AMERICA FOR AN                 Case No. 2:21-mj-00358-EJY
     ORDER AUTHORIZING THE
 4
     INSTALLATION AND USE OF PEN              ORDER TO UNSEAL CASE
     REGISTER AND TRAP AND TRACE
 5
     DEVICE FOR +17025832913
 6

 7         Based on the Motion of the Government, and good cause appearing therefore,

 8   IT IS HEREBY ORDERED that the instant case is unsealed.

 9         DATED this 25th day of August, 2021.

10

11                                                _______________________________________
                                                  HON. ELAYNA J. YOUCHAH
12                                                United States Magistrate Judge

13

14

15

16

17

18

19

20

21

22

23

24
                                              2
